




Exhibit 10.13
Restricted Share Agreement


THIS RESTRICTED SHARE AGREEMENT (this “Agreement”) is made by and between
[Director] (“Grantee”) and Endurance Specialty Holdings Ltd., an exempted
company organized under the laws of Bermuda (the “Company”), as of [Date].
WHEREAS, Grantee is currently a director of the Company, and the Company desires
to increase the incentive of the Grantee to exert his or her utmost efforts to
improve the business and increase the assets of the Company.
NOW, THEREFORE, in consideration of the Grantee's services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Grant of Restricted Shares. The Company hereby grants to the Grantee [NUMBER]
shares (the “Restricted Shares”) of the Company’s ordinary shares, par value
$1.00 per share (the “Ordinary Shares”), pursuant to and subject to the terms
and provisions of the Company’s 2007 Equity Incentive Plan (the “Plan”) and this
Agreement. The Restricted Shares shall be issued in the form of book entry
Ordinary Shares in the name of the Grantee as soon as reasonably practicable
after the date of this Agreement.
1.    Incorporation by Reference, Etc. The provisions of the Plan are
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his or her legal representative in respect of
any questions arising under the Plan or this Agreement. No amendment or
termination of the Plan may, without the prior written consent of the Grantee,
adversely affect the rights of the Grantee under this Agreement.
2.    Restrictions and Restricted Period. During the period from the date of
this Agreement to the earlier of (i) the one year anniversary of the date of
this Agreement or (ii) the earlier release of the restrictions upon the
Restricted Shares pursuant to Section 5 (the “Restricted Period”), Restricted
Shares granted hereunder may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Grantee until the expiration of the
Restricted Period. Restricted Shares granted hereunder shall be subject to a
risk of forfeiture as described in Section 6 below until the expiration or
termination of the Restricted Period. Unless the Restricted Period is previously
terminated pursuant to Section 5 of this Agreement or the Restricted Shares are
previously forfeited in accordance with Section 6, the restrictions set forth
above shall expire and all of the Restricted Shares shall become fully and
freely transferable

-1-

--------------------------------------------------------------------------------



(provided, that such transfer is otherwise in accordance with applicable law)
and non-forfeitable at the end of the Restricted Period.
3.    Rights of a Shareholder. During the Restricted Period, the Grantee shall
have all the rights of a shareholder of the Company with respect to the
Restricted Shares, including, but not limited to, the right to vote such
Restricted Shares; provided, that any cash or in-kind dividends or distributions
with respect to the Restricted Shares paid or made by the Company to holders of
Ordinary Shares on a record date occurring during the Restricted Period shall be
held by the Company in escrow and shall be paid or made to the Grantee, without
interest, only when and if such Restricted Shares are released from the
restrictions set forth in Section 3 in accordance with the terms of this
Agreement.
4.    Early Termination of Restricted Period.
a.    Death or Disability. In the event the Grantee’s position as a member of
the Board of Directors of the Company ceases as a result of the Grantee’s death
or Disability, the Restricted Shares shall vest on such date of death or
Disability, any restrictions on the Restricted Shares shall expire and the
Restricted Shares shall become fully and freely transferrable (provided, that
such transfer is otherwise in accordance with applicable law) and
non-forfeitable.
b.    Change in Control. In the event of a Change in Control and the termination
by the Company (or a successor company as a result of the Change in Control) of
the Grantee’s position as a director of the Company (or a successor company as a
result of the Change in Control) other than for Cause within the Change in
Control Period, any restrictions on the Restricted Shares shall expire on such
date of termination of the Grantee’s position as a director of the Company and
the Restricted Shares shall become fully and freely transferrable (provided,
that such transfer is otherwise in accordance with applicable law) and
non-forfeitable.
5.    Forfeiture of Restricted Shares. In the event that the Grantee’s position
as a director of the Company is terminated, (a) at any time by the Grantee, (b)
at any time by the Company for Cause or (c) outside of a Change in Control
Period by the Company for any reason other than the Grantee’s death or
Disability, the Restricted Shares that at that time have not been released from
the restrictions set forth in Section 3 and any and all cash or in-kind
dividends or distributions related to such Restricted Shares that accrued during
the Restricted Period shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interest in such Restricted Shares or cash or in-kind
dividends or distributions related thereto.
6.    Tax Withholding. It shall be a condition to the obligation of the Company
to issue Ordinary Shares to the Grantee upon the expiration of restrictions on
the Restricted Shares that the Grantee pay to the Company, upon demand (but no
later

-2-

--------------------------------------------------------------------------------



than 10 days following such demand), such amount as may be requested by the
Company for the purpose of satisfying any liability to withhold income or other
taxes. In the event any such amount so requested is not paid, the Company may
refuse to issue Ordinary Shares to Grantee upon the expiration of restrictions
on the Restricted Shares. Unless the Administrator shall in its discretion
determine otherwise, payment for taxes required to be withheld may be made in
cash, or in whole or in part, in accordance with such rules as may be adopted by
the Administrator from time to time, (a) by withholding Restricted Shares having
a Fair Market Value equal to the appropriate tax withholding liability and/or
(b) tendering to the Company Ordinary Shares held by the Grantee having a Fair
Market Value equal to the appropriate tax withholding liability, in each case as
determined by the Company in its sole discretion.
7.    Section 83(b) Election. The Grantee hereby acknowledges that the Grantee
has been informed that, with respect to the grant of Restricted Shares, an
election in the form attached hereto as Exhibit A may be filed by the Grantee
with the Internal Revenue Service, within 30 calendar days following the date of
this Agreement, electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, to be taxed currently on the Fair Market Value of the
Restricted Shares on the date of grant.
The Grantee acknowledges that it is the Grantee’s sole responsibility and not
the Company’s to file the election under Section 83(b) of the Code on a timely
basis.
By signing this Agreement, the Grantee represents that the Grantee has reviewed
with the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement and that the
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understands and
agrees that the Grantee (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.
8.    Termination of this Agreement. This Agreement shall terminate upon the
earliest to occur of (a) the termination of the Restricted Period with respect
to all of the Restricted Shares in accordance with Section 3 or Section 5 of
this Agreement, (b) the forfeiture of the Restricted Shares in accordance with
Section 6 of this Agreement or (c) the termination of this Agreement by an
instrument in writing signed by the parties hereto. Upon termination of this
Agreement, all rights and obligations of the Grantee and the Company hereunder
shall cease.
9.    Agreement to Perform Necessary Acts. Each party to this Agreement agrees
to perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement and the Plan.
10.    Registration of Shares. The Company shall use commercially reasonable
efforts to file and maintain an effective Registration Statement on Form S-8
under the United States Securities Act of 1933, as amended, with respect to the
Restricted Shares.

-3-

--------------------------------------------------------------------------------



11.    No Limitation on Rights of the Company. This Agreement shall not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
12.    Definitions. The following definitions shall be applicable within this
Agreement.
a.    “Cause” means (i) any intentional act of fraud, embezzlement or theft by
the Grantee in connection with or in the course of his or her position as a
director of the Company or a Grantee’s admission or conviction of, or plea of
nolo contendere to, (x) a felony or (y) any crime involving moral turpitude,
fraud, embezzlement, theft or misrepresentation; (ii) any gross negligence or
willful misconduct of a Grantee resulting in a loss to the Company, or any of
its subsidiaries or affiliates or (iii) any violation of any statutory or common
law duty of loyalty to the Company or any of its subsidiaries or affiliates.
b.     “Change in Control Period” means the period commencing three months prior
to the date of a Change in Control and ending on the second annual anniversary
of the date of a Change in Control.
c.     “Disability” means any condition that prevents the Grantee from
substantially performing the Grantee’s duties as a director of the Company for a
period of at least 120 consecutive days, or 180 non-consecutive days, within any
365-day period. Any determination of a Disability shall be made by the Company
in its reasonable discretion, based upon medical evidence reasonably acceptable
to the Company.
13.    Miscellaneous.
a.    Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered, or express mail, postage prepaid. Any such notice shall be deemed
given when delivered to each party at the following addresses (or to such other
address as may be designated in a notice given in accordance with this Section):
(i) if to the Company:


Endurance Specialty Holdings Ltd.
Waterloo House
100 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: General Counsel



-4-

--------------------------------------------------------------------------------



(ii) if to the Grantee, to the most recent primary residence address listed for
the Grantee in the records of the Company.


b.    Failure to Enforce Not a Waiver. The failure of the Company or the Grantee
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
c.    Governing Law. This Agreement shall be governed by and construed according
to the laws of Bermuda without giving effect to the choice of law principles
thereof. The Grantee submits to the non-exclusive jurisdiction of the courts of
Bermuda in respect to matters arising hereunder.
d.    Arbitration. All disputes, controversies or claims arising out of,
relating to or in connection with this Agreement, the Plan or the Restricted
Shares, or the breach, termination or validity thereof, shall be finally settled
by arbitration. The arbitration shall be conducted in accordance with the Rules
of Arbitration of the International Chamber of Commerce, except as same may be
modified herein or by mutual agreement of the parties. The seat of the
arbitration shall be Bermuda and it shall be conducted in the English language.
The arbitration shall be conducted by one arbitrator who shall be selected by
the agreement of the Company and the Grantee or, in the event that the Company
and the Grantee are unable to agree, by the Appointments Committee of the
Chartered Institute of Arbitrators, Bermuda Branch. The arbitral award shall be
in writing, shall state reasons for the award, and shall be final and binding on
the parties. The award may include an award of costs, including reasonable
attorneys’ fees and disbursements. Judgment on the award may be entered by any
court having jurisdiction thereof or having jurisdiction over the parties or
their assets.
e.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
f.    Investment Intent. The Grantee represents that the Restricted Shares are
being acquired by the Grantee for investment and that the Grantee has no present
intention to transfer, sell or otherwise dispose of the Restricted Shares,
except in compliance with applicable securities laws, and the Company and the
Grantee agree that the Restricted Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Plan and this
Agreement.
g.    Adjustment of Restricted Shares. The Company hereby confirms that (i) in
the event the outstanding Ordinary Shares of the Company shall be changed into
an increased number of shares, through a share dividend or a split-up of shares,
or into a decreased number of shares, through a combination of shares, then
immediately after the record date for such change, the number of Restricted
Shares then subject to this Agreement shall be proportionately increased, in
case of such stock dividend or split-up of shares, or proportionately decreased,
in case of such combination of shares; and (ii) in the event that, as result of
a reorganization, sale, merger, amalgamation, consolidation or similar
occurrence, there shall be any other change in the

-5-

--------------------------------------------------------------------------------



Ordinary Shares of the Company, or of any shares or other securities into which
such Ordinary Shares shall have been changed, or for which it shall have been
exchanged, then equitable adjustments to the Restricted Shares then subject to
this Agreement (including, but not limited to, changes in the number or kind of
shares then subject to this Agreement) shall be made.
h.    Agreement Not a Contract of Employment. This Agreement is not a contract
of employment, and the relationship of the Grantee with the Company or any
subsidiary of the Company shall not be affected in any way by this Agreement
except as specifically provided herein. The execution of this Agreement shall
not be construed as conferring any legal rights upon the Grantee for a
continuation of any relationship with the Company or any subsidiary of the
Company, nor shall it interfere with the right of the Company or any subsidiary
of the Company to discharge the Grantee and to treat the Grantee without regard
to the effect which that treatment might have upon the Grantee as a holder of
the Restricted Shares.
i.    Entire Agreement; Plan Controls. This Agreement (including the Exhibit
hereto) and the Plan contain the entire understanding and agreement of the
parties hereto concerning the subject matter hereof, and supersede all earlier
negotiations and understandings, written or oral, between the parties hereto
with respect thereto. This Agreement is made under and subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Grantee confirms that the
Grantee has received a copy of the Plan and has had an opportunity to review the
contents thereof.
j.    Captions. The captions and headings of the sections and subsections of
this Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.
k.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, PDF or other secure electronic means, each of which when signed by
the Company or the Grantee will be deemed an original and all of which together
will be deemed the same agreement.
l.    Assignment. The Company may assign its rights and delegate its duties
under this Agreement. If any such assignment or delegation requires consent of
any state securities authorities, the parties hereto agree to cooperate in
requesting such consent. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Grantee, his or her heirs,
executors, administrators, successors and assigns.
m.    Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.

-6-

--------------------------------------------------------------------------------



Furthermore, in lieu of any invalid or unenforceable term or provision, the
parties hereto intend that there be added as a part of this Agreement a valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.
n.    Compliance with Applicable Laws. Notwithstanding any provision of this
Agreement to the contrary, if the Grantee is subject to the laws of any
jurisdiction outside of Bermuda or the United States, the Restricted Shares
granted under this Agreement shall be subject to the following additional terms
and conditions:
i.    The terms and conditions of this Agreement are deemed modified to the
extent necessary or advisable to comply with the applicable laws, regulations,
rules and local government regulatory exemptions of such jurisdiction or to
facilitate the administration of the Plan or this Agreement under such laws,
regulations, rules and local government regulatory exemptions;
ii.    If applicable, the effectiveness of the award of Restricted Shares under
this Agreement is conditioned upon this Agreement’s compliance with any
applicable laws, regulations, rules or local government regulatory exemptions of
such jurisdiction and subject to receipt of any required regulatory approvals of
such jurisdiction; and
iii.    The Administrator may take any other action, before or after an award of
Restricted Shares is made, that it deems advisable to obtain approval or comply
with any necessary local regulatory or governmental exemptions or approvals
o.    Data Privacy and Notice of Consent. The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data by the Company and any subsidiaries
and affiliates of the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan pursuant to
this Agreement.
The Grantee understands that the Company and its subsidiaries and affiliates may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
security or social insurance number (to the extent permitted under applicable
local law) or other identification number, salary, nationality, job title,
residency status, any ordinary or preferred shares or directorships held in the
Company or any subsidiary or affiliate of the Company, details of all equity
compensation or any other entitlement to Restricted Shares or other long or
short-term incentives awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee understands that Data may be transferred to any third
parties assisting the Company or any subsidiary or affiliate of the Company in
the implementation, administration and management of the Plan, that these
recipients may be located in

-7-

--------------------------------------------------------------------------------



the Grantee’s country or elsewhere, including outside the European Economic Area
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that the Grantee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Company’s General
Counsel. The Grantee authorizes the Company and any subsidiary or affiliate of
the Company and any other possible recipients that may assist the Company
(presently or in the future) with implementing, administering and managing the
Grantee’s participation in the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to any
other broker, escrow agent or other third party with whom the Restricted Shares
may be deposited. The Grantee understands that Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s General Counsel.
The Grantee understands that refusal or withdrawal of consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Company’s General Counsel.


[Execution Page Follows]

-8-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ENDURANCE SPECIALTY HOLDINGS LTD.




By:                             
Name:
Title:


The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.


___________________________
[Director]





-9-

--------------------------------------------------------------------------------




EXHIBIT A
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1.    The name address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER:__________________________________________________


NAME OF SPOUSE:     __________________________________________________


ADDRESS:         __________________________________________________


IDENTIFICATION NO. OF TAXPAYER:    _____________________________


IDENTIFICATION NO. OF SPOUSE:    _____________________________


TAXABLE YEAR:    _____________________________


2.    The property with respect to which the election is made is described as
follows: _______ Ordinary Shares (the "Restricted Shares") of Endurance
Specialty Holdings Ltd. (the "Company").


3.    The date on which the property was transferred is: ________________, ____.


4.    The property is subject to the following restrictions:


The Restricted Shares may not be transferred and are subject to forfeiture under
the terms of an agreement between the taxpayer and the Company. These
restrictions expire upon the satisfaction of certain conditions in such
agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never
expire, of such property is: $ ______________.


6.    The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-

A-1

--------------------------------------------------------------------------------




described property. The transferee of such property is the person performing the
services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.




Dated: _________________, ____                _____________________
Signature of Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, ____                ______________________
Signature of Spouse
of Taxpayer



A-2